DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

15. (Currently amended) The arrangement for the ophthalmological length measurement by dual-beam space-time domain wavelength tuning interferometry according to claim [[14]]12, wherein the space-time domain interferograms are positioned on the image intensifier or wherein the optics, which is imaging the photodetector array, is positioned within the output beam on the z-axis such that an increase of a ring diameter of a Fresnel zone-like space-time domain interferograms along the visual axis of the eye is compensated by a scale of the image of the RZI on the photodetector array or on the image intensifier, which is decreasing in z-direction with increasing distance from the eye.

Allowable Subject Matter
Claims 12-13, 15-23 allowed.
The following is an examiner’s statement of reasons for allowance: 



With respect to claim 12, the closest prior art Arieli et al. (PGPUB 20150168125), fails to disclose in combination with all of the other elements of the claim wherein optics designed as a zoom lens arranged within the output beam of the interferometer, wherein the zoom lens functions as an inverse magnifying glass and images differently positioned space-time domain interferograms in z-direction via a focal length setting thereof along the visual axis of the eye onto a fixed position of the image intensifier or of the 3Application No. 16/097,609 photodetector array in z-direction thereby imaging the space-time domain interferograms of the eye from contrast-optimized positions onto the photodetector array. Modification of Arieli to include the limitations above would require completely redesigning the optical system and would result in a fundamentally different method of image acquisition that would render the device inoperable for its intended purpose. Further, the prior art fails to teach or suggest the claimed subject matter such that they or Arieli could be modified to satisfy all of the limitations of the claim. Lastly, there is no reasonable motivation to modify Arieli such that the limitations above are satisfied since such changes would not produce an obvious benefit.
Please also see applicant’s remarks dated 12/3/2021 pages 10-11 for further reasons for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872